Per Curiam.
An alternative writ of mandamus was heretofore issued out of this court against the superior court of Kitsap county on the petition of the relator, commanding him to reinstate an appeal from the court of a justice of the peace for Port Orchard precinct in and for the state of Washington in a case wherein N. R. Kemp was plaintiff and Middlebroolt, Stoner & Company were defendants, or to show cause on the 21st day of May, 1897, why such writ should not be made permanent. Service of said temporary writ was duly made upon said court and, no return thereto having been made, the peremptory writ applied for will be issued.